Dissenting Opinion by
Mr. Justice Eagen :
Since the trial in this case took place subsequent to June 22,1964, evidence of any incriminating statements made by the defendant during in-custody police questioning was inadmissible, unless he was clearly warned of his right to remain silent before any questioning began. See, Escobedo v. Illinois, 378 U.S. 478 (1964), and Com. v. Jefferson, 423 Pa. 541, 226 A. 2d 765 (1967). As I read the record such a warning was not given.
I would therefore reverse the judgment and order a new trial.
I dissent.
Mr. Justice Jones and Mr. Justice Roberts join in this dissenting opinion.